Plaintiff requested leave to conduct a further deposition of defendant Sama after filing a note of issue and certificate of readiness for trial. The only reason that plaintiff proffered for this request was that the expert engaged by his new counsel to review the file had discovered areas of inquiry that his former counsel had failed to pursue. This is insufficient to establish that “unusual or unanticipated circumstances” had developed requiring further discovery “to prevent substantial prejudice” (see 22 NYCRR 202.21 [d]; Schroeder v IESI NY Corp., 24 AD3d 180 [2005]). Concur — Andrias, J.P, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.